

116 S2798 IS: Whistleblower Protection Act of 2019
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2798IN THE SENATE OF THE UNITED STATESNovember 6, 2019Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure whistleblowers who are Government employees or contractors receive adequate protection.
	
 1.Short titleThis Act may be cited as the Whistleblower Protection Act of 2019.
 2.DefinitionsIn this Act— (1)the term Federal contractor means a contractor or subcontractor (at any tier) of the United States Government; and
 (2)the term personnel action— (A)has the meaning given that term in section 2302 of title 5, United States Code; and
 (B)includes other disciplinary or corrective action and performance evaluations by an employer. 3.Whistleblower protections for contractors (a)Prohibited personnel practicesAn employee of a Federal contractor who has authority to take, direct others to take, recommend, or approve any personnel action, shall not, with respect to such authority—
 (1)take or fail to take, or threaten to take or fail to take, a personnel action with respect to any employee of the Federal contractor or applicant for employment by the Federal contractor because of—
 (A)any disclosure of information by the employee of the Federal contractor or applicant for employment by the Federal contractor which the employee of the Federal contractor or applicant for employment by the Federal contractor reasonably believes evidences—
 (i)any violation of any law, rule, or regulation; or (ii)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety,
						if such disclosure is not specifically prohibited by law and if such information is not
			 specifically required by Executive order to be kept secret in the interest
 of national defense or the conduct of foreign affairs; or(B)any disclosure to the Special Counsel, or to the Inspector General of an agency or another employee designated by the head of the agency to receive such disclosures, of information which the employee of the Federal contractor or applicant for employment by the Federal contractor reasonably believes evidences—
 (i)any violation (other than a violation of this section) of any law, rule, or regulation; or (ii)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety; or
 (2)take or fail to take, or threaten to take or fail to take, any personnel action against any employee of the Federal contractor or applicant for employment by the Federal contractor for employment because of—
 (A)the exercise of any appeal, complaint, or grievance right granted by any law, rule, or regulation— (i)with regard to remedying a violation of paragraph (1); or
 (ii)other than with regard to remedying a violation of paragraph (1); (B)testifying for or otherwise lawfully assisting any individual in the exercise of any right referred to in subparagraph (A)(i) or (ii);
 (C)cooperating with or disclosing information to the Inspector General (or any other component responsible for internal investigation or review) of an agency, or the Special Counsel, in accordance with applicable provisions of law; or
 (D)refusing to obey an order that would require the individual to violate a law, rule, or regulation. (b)Agency actionA Federal agency may not pressure a Federal contractor to take, fail to take, or threaten to take or fail to take any personnel action relating to an employee of the Federal contractor based on a disclosure or action described in paragraph (1) or (2) of subsection (a).
 (c)Retroactive effectThis section shall apply to a personnel action taken or failed to be taken, or threatened to be taken or failed to be taken before, on, or after the date of enactment of this Act.
 4.No termination or prosecution of whistleblowersCongress reaffirms that no Federal employee or employee of a Federal contractor should be terminated or prosecuted for making protected disclosures or any other disclosures as a whistleblower.
 5.Ensuring Sixth Amendment protectionsCongress reaffirms that, in the case of criminal prosecutions and impeachments arising from the disclosures of whistleblowers, the accused has the right to confront his or her accuser in such proceedings and that right is not superseded by the whistleblower protections.